Citation Nr: 0703092	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which reopened without explanation and 
then denied on the merits the previously denied claim seeking 
service connection for multiple sclerosis.  The Board has a 
legal duty to consider the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd at 83 F.3d 1380 (Fed. Cir. 1996).  
Moreover, if the Board finds that new and material evidence 
has not been presented, that is where the analysis must end.  
Butler v. Brown, 9 Vet. App. 167 (1996).  Thus, the Board 
must first review the RO determination that new and material 
evidence has been submitted to reopen the previously denied 
claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board remands this case for Veterans Claims Assistance 
Act of 2000 (VCAA) compliance.  The veteran's claim for 
service connection for multiple sclerosis was previously 
denied by the Board in March 1999 on both direct and 
presumptive grounds.  On bringing his petition to reopen, the 
veteran was provided notice of the general requirements to 
reopen a claim and that his prior claim was denied because 
the condition was not due to military service.  This 
satisfies the notice requirement for the evidence 
establishing service connection on a direct basis; however, 
there is no mention that multiple sclerosis may also be 
service connected on evidence that it manifested to a 
compensable degree within seven years following separation 
from service.  The proper VCAA notice should include notice 
of the presumptive service connection period and the evidence 
required to satisfy it.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The Board remands the case for Kent compliant VCAA 
notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent, supra, with respect to this 
claim.  Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  Then, the RO should readjudicate the 
claim. If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

